Exhibit 10(bb)
 
FOURTH AMENDMENT TO
INDUSTRIAL LEASE AGREEMENT
 
 
THIS FOURTH AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (this "Amendment") is made
as of this 16th day of August, 2007, by and between L/S 26TH STREET SOUTH, LP, a
Delaware limited partnership (Assignee of Liberty Property/Synterra Limited
Partnership, a Pennsylvania limited partnership ("Liberty/Synterra")), as
Landlord, and TASTY BAKING COMPANY, a Pennsylvania corporation, as Tenant.
 
W I T N E S S E T H:
 
WHEREAS, Liberty/Synterra and Tenant entered into that certain Industrial Lease
Agreement dated May 8, 2007, as amended by that certain First Amendment to
Industrial Lease Agreement dated June 7, 2007, that Second Amendment to
Industrial Lease Agreement dated June 29, 2007, and that Third Amendment to
Industrial Lease Agreement dated July 23, 2007 (collectively, the "Lease") for
an approximately 25 acre lot located within the Navy Yard, Philadelphia,
Pennsylvania, as more particularly described in the Lease;
 
WHEREAS, Liberty/Synterra assigned all of its right, title and interest in and
to the Lease to L/S 26th Street South, LP, pursuant to that certain Assignment
of Industrial Lease Agreement dated June 22, 2007, and L/S 26th Street South, LP
is now the Landlord under the Lease;
 
WHEREAS, pursuant to Section 30 of the Lease, Landlord and/or Tenant have the
right to terminate the Lease if certain conditions are not satisfied or waived
within the time periods specified therein; and
 
WHEREAS, Landlord and Tenant now desire to modify certain conditions in the
Lease, as more particularly set forth below.
 
NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
1.  The deadlines for the satisfaction of the conditions set forth in Section
30(c) (respecting Tenant's delivery of the Final LC to Landlord), Section
30(f)(i) of the Lease (respecting Tenant's receipt of a commitment letter from
the Commonwealth for not less than $10,000,000.00 under the Commonwealth's
Machinery and Equipment Loan Fund program), Section 30(f)(ii) of the Lease
(respecting Tenant's receipt of a commitment from PIDC to provide not less than
$12,000,000.00 in loan financing), Section 30(f)(iv) of the Lease (respecting
Tenant, Tenant's lender, and PAID and/or PIDC having entered into an
intercreditor agreement) and Section 30(g) of the Lease (respecting Tenant
having closed on a $100,000,000.00 credit facility with Citizens Bank) are each
hereby extended to September 14, 2007.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  Notwithstanding the extension granted above, if the condition set forth in
Section 30(c) (respecting Tenant's delivery of the Final LC to Landlord) is not
satisfied by September 7, 2007, Tenant agrees to increase the face amount of the
Interim LC to Two Million Dollars ($2,000,000.00) no later than September 10,
2007.
 
3.  The Parties confirm that the conditions set forth in Sections 30(a),
30(e)(i), 30(e)(iii), 30(e)(vii), 30(e)(viii) and 30(e)(ix) of the Lease have
been satisfied or waived.
 
4.  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Lease.  Except as expressly modified by this Amendment,
the Lease shall remain in full force and effect in accordance with its
terms.  Without limiting the generality of the foregoing, Tenant hereby
reaffirms its obligation to reimburse Landlord for certain costs, as set forth
in Section 30(i) of the Lease, upon the termination of the Lease for failure of
any of the conditions set forth in Section 30 thereof (as such conditions have
been modified by this Amendment and all prior amendments).
 
5.  This Amendment may be executed in any number of counterparts, each of which,
taken together, shall constitute one and the same instrument.  Faxed or
electronically delivered signatures shall be enforceable as original signatures
against the party delivering such signature.
 


 


 
(SIGNATURES CONTINUED ON NEXT PAGE)
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment to
Industrial Lease Agreement on the date first above written.
 
 

  LANDLORD:       L/S 26TH STREET SOUTH, LP

 
 
By:  L/S 26th Street South, LLC, its General Partner



 
By:  Liberty Property/Synterra Limited Partnership, its Sole Member



 
By:  Liberty Property Philadelphia Navy Yard Limited Partnership, its General
Partner



 
By:  Liberty Property Philadelphia Navy

 
Yard Corporation, its General Partner





 
By:  ____________________________

 
Name: John S. Gattuso

 
Title: Senior Vice President





 

  TENANT:       TASTY BAKING COMPANY          
By:   ____________________________
       Name:
       Title:

 
 
 
 
 
 
 
-3-





 